DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 3 is cancelled. Claims 11 is newly added. Claims 1-2 and 4-11 are presently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the outer circumference” (line 11) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an outer circumference. Claims 2 and 4-11 are indefinite by dependence.

Regarding claim 4, there is insufficient antecedent basis for the limitation “the outer circumference” (lines 1-2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an outer circumference.
There is insufficient antecedent basis for the limitation “the cavity wall” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a cavity wall.
There is insufficient antecedent basis for the limitation “the inner circumference” (lines 2-3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred an inner circumference.
There is insufficient antecedent basis for the limitation “the positioning protrusions” (line 6) in the claim, rendering the claim indefinite. The claim previously recited “at least one positioning protrusion” (lines 3-4), but this limitation implies that there must be multiple protrusions. For the purposes of this Office action, the limitation will be interpreted as if it required only a single positioning protrusion.

Regarding claim 5, there is insufficient antecedent basis for the limitation “the outer circumference” (liens 1-2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an outer circumference.
There is insufficient antecedent basis for the limitation “the cavity wall” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a cavity wall.
There is insufficient antecedent basis for the limitation “the inner circumference” (lines 2-3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an inner circumference.

There is insufficient antecedent basis for the limitation “the internal cavity wall” (line 5) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the cavity wall of the inner circumference of the receiving chamber.

Regarding claim 6, there is insufficient antecedent basis for the limitation “the outer circumference” (lines 1-2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an outer circumference.
There is insufficient antecedent basis for the limitation “the cavity wall” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a cavity wall.
There is insufficient antecedent basis for the limitation “the inner circumference” (lines 2-3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an inner circumference.
There is insufficient antecedent basis for the limitations “the internal cavity wall” (line 5, 7) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitations will be interpreted as if they recited the cavity wall of the inner circumference.
There is insufficient antecedent basis for the limitation “the airflow” (line 8) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an airflow.

Regarding claim 8, it is unclear what structure is required by “convexly” (line 3). Does this limitation require that the inner circumference has a separate convex portion or that limiting protrusions are themselves convex? The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the limiting protrusions to be located on a convex or circular surface.
There is insufficient antecedent basis for the limitation “the direction” (line 4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a direction.

Regarding claim 9, it is unclear whether the limitation “one end of the oil sealing plug is pluggably mounted in the oil filling hole for blocking or opening the oil filling hole” (lines 3-4) requires the oil sealing plug to be pluggably mounted in the oil filling hole when the oil filling hole is both blocked and opened, or only when the oil filling hole is blocked. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the oil sealing plug to be mounted in the oil filling hole when the oil filling hole is blocked.

Regarding claim 10, it is unclear whether the limitation “a power supply base” (line 10) refers to the power supply base of claim 1 or to a new power supply base, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the power supply base of claim 1.

Regarding claim 11, there is insufficient antecedent basis for the limitation “the opposite surfaces” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to opposite surfaces.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 10, claim 1 requires that the atomizer be detachably mounted on the power supply base (lines 1-2). Since it is impossible for the atomizer base to be both fixedly and detachably mounted on the power supply base simultaneously, the instant claim fails to specify a further limitation of the subject matter of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon (US 9,993,025) in view of Shenkal (US 9,402,422) and Liu (US 9,427,025).

Regarding claim 1, Alarcon discloses an electronic cigarette (abstract) having an atomizer/liquid reservoir portion (figure 1, reference numeral 16) that is detachable from the power supply portion (column 4, lines 21-38, figure 1, reference numeral 14). The tank has a mouthpiece (column 4, lines 62-
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the mouthpiece of Alarcon detachable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding (b), Shenkal teaches an electronic cigarette (abstract) made from a flexible thermoplastic material to increase comfort (column 4, lines 45-52).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of Alarcon with the flexible thermoplastic of Shenkal. One would have been motivated to do so since Shenkal teaches that making mouthpieces from flexible thermoplastic materials provides increased comfort.
Regarding (c), Liu teaches an electronic cigarette in which an atomizer rod and a battery rod are butt joined (abstract). A first connecting member having at least one snap is positioned at the bottom of the atomizer (figure 2, reference numeral 3) and a second connecting member is positioned at the top 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the detaching of Alarcon with the connecting members of Liu. One would have been motivated to do so since Alarcon does not disclose any specific detaching configuration and Liu teaches a specific connecting configuration. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding claim 2, Alarcon discloses that the mouthpiece and tank are connected by an interface having a protrusion and corresponding recess (column 5, lines 47-53, figure 2C, reference numeral 252).

Regarding claim 4, modified Alarcon teaches all the claim limitations as set forth above. Liu additionally teaches that the first connecting portion has snaps (figure 3, reference numeral 31) that are clamped by a snap fit portion of the second connecting member (column 3, lines 36-56, figure 3, reference numeral 41). The snap fit portion is in the form of a groove between the outer housing an inner connection of the battery rod (figure 3). Modified Alarcon does not explicitly teach the groove being obround.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the groove obround. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 5, Liu teaches that the first connecting portion has snaps (figure 3, reference numeral 31) that are clamped by a snap fit portion of the second connecting member (column 3, lines 36-56, figure 3, reference numeral 41). The snaps are defined around a circumference (column 4, lines 6-15) and are located on a ring shaped connecting part (column 5, lines 18-29, figure 5, reference numeral 321). The snap fit portion is in the form of a groove between the outer housing an inner connection of the battery rod (figure 3). 

Regarding claim 6, Liu teaches that the first connecting portion has snaps (figure 3, reference numeral 31), which are considered to meet the claim limitation of supporting ribs, that are clamped by a snap fit portion of the second connecting member (column 3, lines 36-56, figure 3, reference numeral 41). The snaps are defined around a circumference (column 4, lines 6-15) and are located on a ring shaped connecting part (column 5, lines 18-29, figure 5, reference numeral 321). It is evident that there is a gap between the snaps and the airflow passage (figure 2). 

Regarding claim 8, Liu teaches that the first connecting portion has snaps (figure 3, reference numeral 31), which are considered to meet the claim limitation of a positioning pin, that are clamped by a snap fit portion of the second connecting member (column 3, lines 36-56, figure 3, reference numeral 41), which is considered to meet the claim limitation of a notch groove. The snaps are defined around a circumference (column 4, lines 6-15) and are located on a ring shaped connecting part (column 5, lines 18-29, figure 5, reference numeral 321). The snap fit portion is in the form of a groove between the outer housing an inner connection of the battery rod (figure 3). 

Regarding claim 11, Alarcon discloses that the recesses are located on opposite sides of the mouthpiece and have inclined sides (figure 2C).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon (US 9,993,025) in view of Shenkal (US 9,402,422) and Liu (US 9,427,025) as applied to claim 1 above, and further in view of Bowen (US 2019/0261689).

Regarding claim 7, modified Alarcon teaches all the claim limitations as set forth above. Modified Alarcon does not explicitly teach a light transmitting material.
 Bowen teaches a comparable device comprising a vaporizer device body detachably coupled to a power source [0036] in which a cartridge and vaporizer body are made from a clear or translucent material such that level of vaporizable material in the reservoir can be discerned [0044].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed components clear. One would have been motivated to do so since Bowen teaches that making a cartridge and vaporizer body from clear material allows a level of vaporizable material in the reservoir to be discerned. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon (US 9,993,025) in view of Shenkal (US 9,402,422) and Liu (US 9,427,025) as applied to claim 1 above, and further in view of Lin (US 2019/0387800).

Regarding claim 9, modified Alarcon teaches all the claim limitations as set forth above. Modified Alarcon does not explicitly teach a liquid filling hole.
Lin teaches an electronic cigarette having a liquid refilling hole provided at the bottom of a vaporizing base that sealed using an insertable plunger so that the liquid storage chamber can be filled during production to improve production efficiency [0062].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tank of modified Alarcon with the liquid refilling hole of Lin. One would have been motivated to do so since Lin teaches an electronic cigarette tank that can be efficiently filled during production.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable since the previously cited references do not teach every feature of the amended claim, however, applicant’s arguments do not address the rejections relying on Alarcon as set forth above.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747